DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “elastomeric monomer” appears to define the mixture of ethylene and propylene; however, neither ethylene nor propylene is elastomeric. The term “elastomeric monomer” lacks definition.
In claim 16, the ethylene-propylene rubber ranging “about 0% to about 80%” lacks antecedence since the “second feed” for providing the elastomeric polymer of claim 1 requires the production of ethylene-propylene rubber and ethylene-propylene rubber must higher than “about 0%”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (US 2008/0234443) in view of Ommundsen et al. (US 2003/0176603) and  Gahleitner et al. (US 2010/0093939).
Kiss teaches a in-line blending of polymers:

    PNG
    media_image1.png
    585
    367
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    68
    364
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    49
    369
    media_image3.png
    Greyscale

And at least Kiss’ Fig. 9 demonstrates the apparatus for the parallel polymerization process:

    PNG
    media_image4.png
    599
    649
    media_image4.png
    Greyscale

	It noted that Kiss does not specific exemplifies the preparation of ICP. Ommundsen teaches the preparation of ICP comprising a propylene homopolymer fraction prepared in the presence of a Ziegler catalyst and an ethylene-propylene copolymer fraction prepared in the presence of a metallocene catalyst, and the propylene homopolymer and the ethylene copolymer are prepared in sequence ([0021]-[0023], [0031], and [0033]).  While Ommundsen does not expressly disclosed the molecular weight distribution (PDI) of the ethylene-propylene elastomer, Gahleitner expressly discloses that ethylene-propylene elastomer with molecular weight distribution of 2 is preferred, see [0035]. 
 	Thus, it would have been obvious to employ Kiss’ parallel reactor system to provide Ommundsen’s ICP since such is within the scope of Kiss’s teaching in order to readily optimize the properties of each polymer fractions of ICP and in the absence of showing criticality and unexpected results.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763